PROVO STY, J.
The relator filed a petition for the interdiction of his uncle, and applied to be appointed his curator. The judgment ordered a family meeting to be held, and, same having been held, the relator opposed the homologation of the proceedings and recused the judge. The judge referred the recusation to a judge ad hoc, and the latter ■overruled same. The relator moved for a. suspensive appeal, and, same having been ■denied, applied to this court for a mandamus, .and at the same time filed the present application for prohibition and certiorari as .ancillary to the mandamus proceeding. The mandamus having been refused by a decree this day handed dowp, (41 South. 242),1 the present application must also be denied.
Application denied.

 Ante, p. 1017.